Citation Nr: 0312322	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Peter A. Benz, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  He died in June 1998, and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 RO decision that denied service 
connection for the cause of the veteran's death.  A personal 
hearing was held before an RO hearing officer in April 2000.  
In April 2001, the Board remanded the matter for further 
action.


FINDINGS OF FACT

1.  During the veteran's lifetime, he had no established 
service-connected conditions.

2.  Many years after service he developed lung cancer, and he 
eventually died from this disease.

3.  During service he had some asbestos exposure, and 
although he also had asbestos exposure in civilian jobs, the 
service asbestos exposure was a significant causal factor in 
the development of his fatal lung cancer.


CONCLUSION OF LAW

The lung cancer which caused the veteran's death was incurred 
in service, and the criteria for service connection for the 
cause of his death are met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from January 
1952 to December 1953.  His service medical records do not 
show any chronic respiratory disorder, and the separation 
examination noted the lungs and a chest X-ray were normal.  
Service records note the veteran served in Korea and 
performed duties as a cannoneer with an anti-aircraft 
artillery unit.  Service records mention that before service 
he worked as a construction foreman.

During his lifetime, the veteran had no established service-
connected disability.  

A chronic lung disorder is not shown for many years after 
service.

On private examination in October 1995, the veteran reported 
that he had had pneumonia once in the past.  He raised the 
possibility of pulmonary asbestosis, stating that he had used 
asbestos as a carpenter, a job from which he retired in 1976.  
He did not mention any military asbestos exposure.  The 
veteran also had a history of smoking cigarettes for 50 years 
or more.  Among current diagnoses were suspected chronic 
obstructive pulmonary disease (COPD) with emphysema, and a 
question of possible asbestosis.  Another October 1995 
medical record mentions the veteran was still smoking.  It 
was mentioned that he may have pulmonary asbestosis, as well 
as emphysema, and it was noted he used to work as a carpenter 
in heavy construction.  

Numerous subsequent medical records dated to 1997 note the 
veteran had lung problems including COPD.  According to a 
July 1997 treatment note, the veteran reported wearing 
asbestos gloves in service, as well as being exposed to 
asbestos in 1973 and 1974 while working as a carpenter.  He 
also reported being a 75 pack-year smoker who continued to 
smoke 11/2  to 2 packs per day.  

In a July 1997 report, Steven M. Tomski, M.D., noted the 
veteran gave a history of asbestos exposure via gloves in 
service and via carpentry work in 1973 and 1974.  The veteran 
gave a history of having had a work-up in the early 1980s but 
did not pursue disability at that time.  It was noted he had 
smoked for 75 years and was still smoking.  The doctor's 
impression included a significant component of probable 
emphysema.  It was also noted that the veteran may have an 
element of asbestosis and he had evidence of asbestos 
exposure as evidenced by pleural plaquing.

Medical records from the latter part of 1997 note that the 
veteran was suspected of having lung cancer.

In August 1997, the veteran filed a claim for service 
connection for lung disease including lung cancer, emphysema, 
and asbestosis.  He maintained that such was due to asbestos 
exposure in service.  He said that during service he had to 
wear asbestos gloves while changing gun barrels, and that 
during service he was also exposed to asbestos when changing 
brake linings.

A lung biopsy in January 1998 showed poorly differentiated 
carcinoma of the    non-oat cell type.

According to a January 1998 consultation note from L. S. 
Lamb, M.D., the veteran was a retired carpenter who had 
worked in construction and had been exposed to asbestos.  The 
doctor also commented that the veteran gave a history that he 
was exposed to asbestos during service, where he had been a 
machine gunner and had worn asbestos mittens.  The veteran 
also had a history of tobacco use (11/2 to 2 packs daily for 55 
years).    

In January 1998 correspondence, the veteran said that his 
active service had included duties in the motor pool and as a 
cannoneer/gunner.  He stated that during service he had 
installed asbestos brake linings and had used asbestos 
mittens for changing gun barrels.  He related that after 
service he was treated for bronchitis in 1962 and later, and 
in the 1990s he was treated for bronchitis, emphysema, and 
lung cancer.

In a February 1998 letter, M. G. Moore, M.D., indicated that 
the veteran was recently diagnosed with non-oat cell poorly 
differentiated carcinoma of the lung.  She stated that it had 
been brought to her attention that the veteran had a prior 
history of asbestos exposure.  She stated that asbestos 
exposure will increase the risk of a patient developing lung 
cancer.  She also remarked that the veteran was a smoker, and 
that there was some evidence that combined risk factors will 
also increase the risk of lung cancer.

Medical records from 1998 indicate the veteran's lung cancer 
advanced, with widespread metastasis including to the brain, 
and he died from the disease in June 1998.

The veteran's death certificate shows that he died in June 
1998 of respiratory failure, due to or as a consequence of 
brain metastases, due to or as a consequence of carcinoma of 
the lung (the underlying cause of death).  The death 
certificate mentions that the veteran's usual occupation had 
been as a residential construction contractor.

In a July 1998 letter prepared in connection with claims 
against private employers, S. H. Dikman, M.D., a private 
doctor, noted the veteran's reported history of asbestos 
exposure during service and as a civilian, and that he also 
had a 50-year smoking history.  In reporting the veteran's 
asbestos exposure and occupations, the doctor listed 
construction foreman (1949-1951), Korean War service (1952-
1953), construction supervisor (1954-1962), construction 
supervisor and carpenter and builder (1963-1964), spraying 
asbestos and fireproofing (3 months in 1970), and carpenter 
(1967-1976).  The doctor reviewed medical records from recent 
years including those showing a diagnosis of lung cancer in 
1998.  The doctor stated that the veteran had substantial 
occupational type asbestos exposure, which placed him at a 
significantly increased risk for the development of lung 
cancer.  The doctor also stated that the veteran had a 
significant history of smoking cigarettes and that the 
incidence of lung carcinoma in asbestos-exposed workers was 
greatly increased with concomitant cigarette smoking, as 
tobacco smoke and asbestos appeared to synergize the 
carcinogenic effect of each other.  Dr. Dikman opined that, 
with a reasonable degree of medical certainty, occupational 
exposure to asbestos and cigarette smoking were significant 
contributing factors in the development of the veteran's lung 
carcinoma. 

In September 1998, the RO received a claim from the veteran's 
widow (the appellant) for service connection for the cause of 
death.

The appellant testified at a hearing before an RO hearing 
officer in April 2000.  She said that the veteran had told 
her that he had worn asbestos gloves almost constantly while 
stationed in Korea in connection with firing of guns.  She 
stated that he also told her that he had worked in the motor 
pool during service, changing brake linings.  She stated that 
the veteran had also been exposed to asbestos on and off in 
private carpentry work as a civilian, but that his military 
asbestos exposure had been the first and most significant 
exposure.  His civilian employment had included removing 
asbestos ceiling tiles.  

In a July 2000 letter to Dr. Dikman, the appellant's attorney 
indicated that the appellant had filed claims against a 
variety of defendants regarding the veteran's asbestos 
exposure during his lifetime; he stated that some of the 
claims had been settled and some were still pending.  He 
noted that during service the veteran had been exposed to 
asbestos via asbestos mittens worn during drills while 
changing gun barrels and via asbestos brake linings in the 
motor pool.  The appellant's attorney noted Dr. Dikman had 
provided an earlier statement in July 1998, and the doctor 
was asked for a further opinion with regard to the effect of 
service asbestos exposure and the veteran's fatal illness.  

By a letter dated in August 2000, Dr. Dikman noted that he 
reviewed the veteran's history of asbestos exposure during 
service.  He opined that, with a reasonable degree of medical 
certainty, all asbestos exposures, including occupational as 
well as those while in the Armed Forces, were significant 
contributing factors in the development of the lung carcinoma 
in the veteran.  

The appellant submitted a list of Navy specialties (including 
gunners mate) which have high asbestos exposure, and she has 
noted that VA administrative guidelines mention that work on 
brakes may involve asbestos exposure.  She noted that the 
veteran had the same duties during his Army service.  A 
Social Security list of the veteran's civilian jobs was also 
submitted.

In identical statements dated in July and August 2002, a VA 
doctor, G. S. Montana, M.D., the chief of radiation oncology 
at a VA Medical Center, wrote that he had reviewed pertinent 
medical records.  It was noted the veteran was diagnosed with 
poorly differentiated non-small cell carcinoma of the lung in 
January 1998.  The doctor said that the veteran had a history 
of asbestos exposure during military service and during later 
civilian life in his job in construction.  The veteran also 
had a history of smoking 11/2 to 2 packs per day, and he 
consumed alcohol (4 to 6 ounces daily).  He had a past 
history of COPD diagnosed a few years before the lung cancer.  
For the lung cancer, he underwent a palliative course of 
radiation to the mediastinum and left hilum; a few months 
after this treatment, he developed brain metastases for which 
he received palliative radiation to the brain.  It was noted 
the veteran expired from the disease in June 1998.  The 
doctor again noted a history of asbestos exposure in 1952-
1953 active duty, as well as during 1963-1976 in civilian 
construction work.  Dr. Montana stated that exposure to 
asbestos and smoking are both factors associated with lung 
carcinoma and that both of these factors were present in the 
veteran's history.  The doctor stated that he could not 
assert that these two factors were totally responsible for 
the development of lung cancer.  He indicated that lung 
cancer is diagnosed in individuals that have no history of 
asbestos or smoking exposure, but that the incidence of lung 
cancer in these individuals was much lower.  

The claims folder includes a February 2003 report of contact 
form prepared by an RO employee, describing a telephone 
conversation with Dr. Montana (the VA doctor who gave the 
above opinion).  The doctor said there was no way that he 
could identify the single causative factor in the veteran's 
lung cancer.  According to the report of contact form, the 
doctor stated that the veteran had multiple risk factors, 
including a long history of smoking, alcohol consumption, and 
asbestos exposure (unconfirmed) which would have predisposed 
him to non-small cell lung cancer.  The doctor stated that, 
to the best of his knowledge, there was nothing in the 
medical literature that would assign a heavier weight to one 
causative agent over another.  According to the report of 
contact form, the doctor was unable to isolate the specific 
etiology of the fatal lung cancer.  The report of contact 
form states that speculation would be just that.  It was 
noted that therefore Dr. Montana stated that the wording of 
his opinion would stand as written.

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, the supplemental statements of the 
case, and the Board's remand, the VA has informed the 
appellant of the evidence necessary to substantiate her claim 
and of her and the VA's mutual responsibilities for providing 
evidence.  Identified medical records have been obtained, and 
a medical opinion has been obtained.  The VA has satisfied 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

For service connection for the cause of a veteran's death, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The appellant seeks service connection for the cause of the 
veteran's death, arguing that asbestos exposure during 
service led to fatal lung cancer years after service.

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI,  7.21.  The manual notes that 
asbestos particles have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, 
and may be inhaled or swallowed.  Inhalation of asbestos 
fibers can produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  The manual notes that lung cancer associated with 
asbestos exposure originates in the lung parenchyma rather 
than the bronchi.  Occupations involving asbestos exposure 
include mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
This is significant considering that, during World War II, 
several million people employed in U.S. shipyards and U.S. 
Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestos requires a history of asbestos exposure 
and radiographic evidence of parenchymal lung disease.  In 
reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.  

The evidence shows no chronic lung disease during the 
veteran's 1952-1953 active duty.  There is a history of some 
lung problems appearing in the 1960s, although the first 
medical evidence of lung problems is from the 1990s.  Medical 
records from the 1990s note COPD and later lung cancer.  Lung 
biopsy in early 1998 showed non-oat cell poorly 
differentiated carcinoma.  The veteran had a history of heavy 
cigarette smoking (dating from before service).  He also gave 
a history of asbestos exposure during service, and also in 
civilian jobs before and after service.  The veteran died s 
the result of lung cancer in 1998.

As the manual guidelines indicate, asbestos-related disease 
may have a significant latency period, and lung cancer is a 
type of disease which has been scientifically associated with 
asbestos exposure.  

Given the nature of the veteran's military duties, his own 
lifetime accounts of some service asbestos exposure, from 
asbestos mittens used in changing gun barrels and while 
working on brakes in the motor pool, appear plausible and 
will be accepted as accurate.  Such limited service asbestos 
exposure seems to pale in comparison with the reported 
extensive civilian asbestos exposure in construction jobs 
which the veteran performed for many years both before and 
after service.  Be that as it may, the private and VA doctors 
who gave medical opinions presumably were aware of this fact.

Dr. Dikman's 1998 medical opinion (which details both 
civilian and military asbestos exposure of the veteran) is to 
the effect that asbestos exposure and cigarette smoking were 
significant contributing factors in the development of lung 
cancer.  In his 2000 opinion, Dr. Dikman clarified that all 
of the veteran's asbestos exposure, both civilian and 
military, was a significant contributing factor in the 
development of lung cancer.  The 2002 VA medical opinion is 
to the effect that asbestos exposure and cigarette smoking 
could be factors in the veteran's fatal lung cancer.  The 
2003 report of telephone contact with this doctor indicates 
the doctor had nothing useful to add to his opinion.  The 
Board notes that the VA doctor failed to address the varying 
impact of military versus civilian asbestos exposure (as 
mentioned in the Board's remand).  Suffice it to say, the VA 
doctor's opinion does not contradict the basic premise of Dr. 
Dikman's opinion, which is that military asbestos exposure 
was a significant factor in the veteran's later development 
of lung cancer.

After review of all the evidence, and with application of the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b), the Board 
finds that during service the veteran had some asbestos 
exposure, and although he also had asbestos exposure in 
civilian jobs, the service asbestos exposure was a 
significant causal factor in the development of his lung 
cancer many years after service.  It follows that lung cancer 
was incurred in service and is deemed service-connected.  As 
the veteran died as the result of the service-incurred lung 
cancer, the criteria for service connection for the cause of 
his death are met.




ORDER

Service connection for the cause of the veteran's death is 
granted. 


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

